DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with remarks January 26, 2021. Claims 1, 8, and 15 have been amended; claims 2, 9 and 16 have been canceled; claim 21 is new. Claims 1, 3-8, 10-15, and 17- 21 are pending. This communication is considered fully responsive and sets forth below.
3.	Claims Art Rejections: Applicants’ amendments with arguments filed January 26, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
4.	Claims 1, 3-8, 10-15, and 17- 21 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Luo (US 2018/0176144) and Fryman et al. (US 2019/0303159) are generally directed to various aspects of the technology relates to a network element, comprises a receiver to receive a plurality of packets from a plurality of traffic flows and a first non-transitory memory to form a first and second set of queues to store the plurality of packets from the plurality of traffic flows, where one or more processors execute instructions stored in a second non-transitory memory to limit a rate of transfer of the plurality of packets that is output from the first set of queues to the second set of queues having a plurality of delays; an instruction set architecture to facilitate energy-efficient computing for exascale architectures, wherein a processor includes a plurality of accelerator cores, each having a corresponding instruction set architecture (ISA).
However, in consideration of the claim amendment with arguments/remarks filed on January 26, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receiving, by the switching device, an instruction for the prioritizing the newest data packet for the identified flow in case of congestion; and detecting, by the switching device, the congestion based on reception of the newest data packet before the deterministic transmission of the first data packet by the switching device;” and “the switching device executing the prioritizing in response to the congestion based on the instruction for the identified flow,” as presented in claim 1.
Similar limitations are included in claims 8 and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473